Citation Nr: 1738693	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  16-48 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his friend


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from December 1942 to January 1946.

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  In the decision, entitlement to service connection for a bilateral hearing loss disability was denied.  The Veteran appealed the underlying decision in a Notice of Disagreement received in January 2015.  Thereafter, jurisdiction of the case was transferred to Oakland, California.  

The Veteran testified at a videoconference hearing before the undersigned in May 2017, and a transcript of the hearing is of record.

The aforementioned hearing transcript raises the issue of entitlement to an evaluation in excess of 50 percent for the Veteran's service-connected posttraumatic stress disorder.  This issue has not been adjudicated by the RO.  As such, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.

The record before the Board consists solely of the Veteran's electronic records within Virtual VA and the Veterans Benefits Management System (VBMS). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The evidence is at least evenly balanced as to whether the Veteran's bilateral hearing loss is due to service.



CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, the criteria for entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. 
§§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As a preliminary matter, the Board notes that the Veteran has been provided all required notice.  In addition, the evidence currently of record is sufficient to substantiate his claim of entitlement to service connection for bilateral hearing loss disability.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2016).

Legal Criteria

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In addition, certain chronic diseases, including organic disease of the nervous system such as sensorineural hearing loss, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Alternatively, for chronic diseases, as defined by regulation, shown in service, the second and third elements of service connection may be established through demonstrating chronicity or continuity of symptomatology in accordance with 38 C.F.R. § 3.303 (b).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For purposes of a hearing loss claim, impaired hearing will be considered a disability by VA when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 4,000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran contends that his current bilateral hearing loss disability is the result of his in-service noise exposure coincident to his duties in a naval construction unit during active service, to include his service in Guam.  Specifically, during a May 2017 hearing before the Board, he testified that he noticed a decrease in his hearing acuity, as well as ringing in his ears during service in Guam.  The Veteran further credibly asserted that he fired mortars during such service and has experienced hearing problems since that time.  Moreover, as documented in the June 2013 rating decision, in granting service connection for posttraumatic stress disorder, the RO confirmed the Veteran's stressor that he was under attack in Guam and feared for his life while there.  

The Veteran's service treatment records are negative for complaints of any problems of hearing loss.  

The Veteran's military service personnel records show that in addition to an occupation specialty (MOS) in the 4th Naval Construction Battalion, there was also a portion of his active service during which he performed his principal duties in Guam and Okinawa, during World War II.  In this regard, he earned the Asiatic Pacific Campaign Ribbon.  Based on the foregoing, the Board finds that the Veteran's contentions concerning in-service noise exposure are credible and consistent with his service.  38 U.S.C.A. § 1154(a).  

An March 2014 VA audiological examination demonstrates that the Veteran has a current bilateral hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385.  

Thus, in-service noise exposure has also been conceded.  Accordingly, the question is one of nexus.  In determining whether such a nexus exists, the Board must consider the Veteran's contentions in conjunction with the circumstances of his service.  38 U.S.C.A. § 1154 (a).  

In the instant case, the VA audiologist who performed the March 2014 examination opined that it was less likely than not that the Veteran's current hearing loss was caused by or a result of active service.  In providing the opinion, the examiner noted the Veteran's in-service exposure to mortars during World War II; however, he also highlighted the Veteran's normal hearing test results during service and upon separation, and his lack of treatment for hearing problems until 2006.  The examiner, in significant part, noted that there was no evidence of hearing problems in the service treatment records, and concluded that the Veteran's current hearing loss was not due to his acoustic trauma in service.  Similarly, in a February 2017 addendum opinion, a VA examiner noted that the Veteran had extensive noise exposure during active service between 1942 and 1946; however, also noted that there was no evidence of any hearing problems during service or upon separation from service or for many years after, and concluded that the current hearing loss was not due to service.  These opinions are, however, flawed because normal hearing upon separation is not necessarily fatal to a claim for service connection for hearing loss disability.  Hensley v. Brown, 5 Vet. App. 155 (1993); Ledford v. Derwinski, 3 Vet. App. 87 (1992).  Moreover, as noted above, the Veteran credibly testified that he experienced hearing problems since service, and the aforementioned examiners failed to consider this competent testimony and lay statements.   

In a May 2017 private opinion, M.M., M.D. noted that he reviewed the Veteran's recent audiogram and clinical records, and found that the current bilateral hearing loss was most consistent with the Veteran's exposure to extensive mortars during active service.  M.M. noted that there was no other documented pathology for the Veteran's acoustic trauma, and concluded that it was as likely as not that the current hearing loss was due to active service.  The Board also finds this opinion inadequate to adjudicate the claim, as it is unclear as to whether M.M. reviewed the aforementioned VA opinions, as well as service treatment records and service personnel records.  

Although the Veteran did not receive a medal indicating he engaged in combat, the Board must nevertheless make such a determination on a case by case basis. VAOPGCPREC 12-99 (October 18, 1999) (combat determination should be made on a case by case basis where there is no medal specifically indicating combat service).  It is significant in this case that the Veteran's service personnel records are fully consistent with the Veteran's statements.  Those statements also indicate that the Veteran was under attack while serving in Guam.  The Board finds this statement credible and, because it indicates that the Veteran participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality, the Board finds that the Veteran engaged in combat with the enemy.  Id. 

The finding that the Veteran engaged in combat is significant because it allows a combat veteran to use "satisfactory lay or other evidence" to establish that he was injured or incurred a disability while on active duty, even in cases where "there is no official record" that such injury or disability occurred.  Reeves v. Shinseki, 682 F.3d 988, 998 (Fed. Cir. 2012) (quoting 38 U.S.C.A. § 1154(b)).  The Board therefore accepts the Veteran's assertions that he suffered acoustic trauma in service.  Moreover, the fact that the claimed cause of the Veteran's hearing loss, i.e., acoustic trauma from duties while serving in the 4th Naval Construction Battalion and being under attack while serving in Guam, is therefore established by his statements of record and testimony at the aforementioned hearing, does not prevent him from also invoking the section 1154(b) presumption in order to show that he incurred the disability itself while in service.  Reeves, 682 F.3d at 999.

Based on the above, the Board finds that service connection for bilateral hearing loss disability warranted.  The Veteran has reported the onset of symptoms of diminished hearing following injury in combat.  Pursuant to Reeves, this evidence tends to show not only injury in service but also that the Veteran incurred the hearing loss disability in service.  As noted, the only contrary evidence consists of two medical opinions of little, if any, probative weight.  

The evidence is thus at least evenly balanced as to whether the Veteran's bilateral hearing loss disability is related to service.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for bilateral hearing loss disability is warranted. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2008) (lay evidence may suffice to prove service connection on its own merits); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) ("Lay evidence may provide sufficient support for a claim of service connection . . .").









ORDER

Service connection for bilateral hearing loss is granted. 



____________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


